OPINION — AG — **** NURSING HOMES — CERTIFICATE OF NEED **** THE TERMS OF SENATE BILL 255 AS PASSED BY THE FIRST SESSION, 33RD LEGISLATURE, EFFECTIVE APRIL 8, 1971, ARE NOT RETROSPECTIVE IN OPERATION. MOREOVER, SECTION 1 OF SENATE BILL 255, SUPRA, REQUIRING A CERTIFICATE OF NEED PRIOR TO CONSTRUCTION, ESTABLISHMENT, OR EXPANSION OF NURSING HOME FACILITIES, IS PROSPECTIVE IN OPERATION, AND DOES NOT REQUIRE A CERTIFICATE OF NEED FOR THOSE PROJECTS IN CONSTRUCTION PRIOR TO THE EFFECTIVE DATE OF THIS ACT. (MICHAEL D. TINNEY)